Hines, J.
On the trial of an application for permanent alimony the jury returned a verdict in favor of the husband. The wife moved for a new trial on the formal grounds. The trial judge overruled her motion, and to this judgment she excepted. Held: There being some evidence to support the verdict, and the same having received the approval of the trial judge, we can not say that he abused his discretion in denying a new trial.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.

LeSueur & LeSueur, for plaintiff.
C. L. Shepard, for defendant.